Citation Nr: 1115458	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-47 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran, through his representative in a February 2011 statement, contends that this matter stems from a prior rating decision of August 2008, which granted service connection and assigned an initial rating.  Thereafter, on February 2009 the Veteran submitted a claim seeking a higher rating.  The Veteran argues that because his February 2009 claim was within the appellate time frame, it should have been construed as an appeal with the August 2008 rating decision.  The Board disagrees.

After a rating decision, the Veteran has one year to file his Notice of Disagreement (NOD).  See 38 C.F.R. § 20.302 (2010).  While special wording is not required, the NOD must reasonably express (in writing) some sort of disagreement or dissatisfaction with a past rating decision.  38 C.F.R. § 20.201.  In this case, after the August 2008 rating decision granted service connection and assigned the initial rating, the Veteran submitted a statement dated February 2009 indicating, "I'm applying for an increase in my current condition....Over the past year it has gotten worse.  After seeing my counselor he suggested that I file for the increase."  Along with his statement, the Veteran's representative attached a form indicating the Veteran's February 2009 statement was a "new" claim seeking an "increase in his PTSD."  

The Board finds the Veteran's February 2009 statement unambiguously indicated an intent to file a new claim for an increased rating for his PTSD and was not intended as a disagreement with the initial rating assigned within the August 2008 rating decision.  Indeed, the only statement received by VA specifically stating the Veteran intended on appealing the initial August 2008 rating decision was the statement submitted by the Veteran's representative in February 2011, nearly three years after the August 2008 rating decision.  

Given that no written statement by the Veteran was received during the appellate time frame following an August 2008 decision granting service connection for PTSD and assigning the initial rating, the Board concludes this appeal stems from the July 2009 rating decision which the RO denied an increased rating for the Veteran's PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his PTSD is worse than currently rated.  Significantly, the Veteran claims that although he has a good relationship with his family, he cannot relate to others, which causes interference with his work.  Indeed, in the most recent VA examination, dated July 2009, the Veteran indicated homicidal ideation and pulling a knife on a co-worker who "said something" that made him angry.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination to ascertain the current severity of his PTSD in July 2009, nearly two years ago.

Since that time, the Veteran's group therapy notes indicate the Veteran recently retired from his job, which adversely affects some of his PTSD symptoms, to include sleep disturbances. 

The Veteran's group therapy notes also indicated the Veteran applied for Social Security Administration (SSA) disability benefits on or around January 2009.  While it is unclear whether the Veteran's claim was granted, the Board finds it noteworthy that the Veteran retired later that same year in December 2009.

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application for benefits, to the extent they exist.

In light of the missing records, the Veteran's contentions and the group therapy notes, the Board concludes a new VA examination is warranted to ascertain the current severity of the Veteran's PTSD.

The AMC should also take this opportunity to obtain any missing VA outpatient treatment records or Vet Center group therapy notes from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for Vet Center and VA medical records dated from December 2009 to the present.

3.  After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010). 

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

